Order entered December 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01318-CV

                            JOHN TATUM, ET AL., Appellants

                                             V.

                                 JULIE HERSH, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04185

                                         ORDER
       We GRANT appellants’ December 12, 2014 unopposed motion for an extension of time

to file a brief. Appellants shall file a brief by JANUARY 23, 2015. We caution appellants that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE